     Case 3:21-cv-00348-MMD-WGC Document 4 Filed 09/03/21 Page 1 of 2



1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6     ROBERTO DURAND,                                    Case No. 3:21-cv-00348-MMD-WGC
7                                     Plaintiff,                       ORDER
             v.
8
      NV ACLU,
9                                  Defendant.
10

11          Pro se Plaintiff Roberto Durand filed a civil rights complaint under 42 U.S.C. §

12   1983. (ECF No. 1-1.) Before the Court is the Report and Recommendation (“R&R” or

13   “Recommendation”) of United States Magistrate Judge William G. Cobb (ECF No. 3),

14   recommending that Durand’s application to proceed in forma pauperis (“IFP”) be granted

15   and that his complaint be dismissed with prejudice. Durand had until August 31, 2021, to

16   file an objection. To date, no objection to the R&R has been filed. For this reason, and as

17   explained below, the Court adopts Judge Cobb’s R&R and will grant Durand’s IFP

18   application and dismiss his complaint with prejudice.

19          The Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   fails to object to a magistrate judge’s recommendation, the Court is not required to

22   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

23   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,

24   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

25   recommendations is required if, but only if, one or both parties file objections to the

26   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

27   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

28   clear error on the face of the record in order to accept the recommendation.”).
     Case 3:21-cv-00348-MMD-WGC Document 4 Filed 09/03/21 Page 2 of 2



1               Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Cobb did not clearly err. Here, Judge Cobb recommends that Durand’s

3    IFP application be granted because his account statement indicates an average monthly

4    balance for the past six months of $1.43, and his average monthly deposits were $0.00.

5    (ECF No. 3 at 2.) Additionally, Judge Cobb recommends that Durand’s complaint be

6    dismissed with prejudice as Defendant Nevada ACLU is a private organization and not a

7    state actor, thus not subject to suit under § 1983. (Id. at 5.) The Court agrees with Judge

8    Cobb. Having reviewed the R&R and the record in this case, the Court will adopt the R&R

9    in full.

10              It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

11   3) is accepted and adopted in full.

12              It is further ordered that Plaintiff Roberto Durand’s application to proceed in forma

13   pauperis (ECF No. 1) is granted. Durand is not required to pay the initial partial filing fee.

14   However, whenever Durand’s prison account exceeds $10.00, he is required to make

15   monthly payments in the amount of 20% of the preceding month’s income credited to his

16   account until the full $350.00 filing fee is paid. This is required even if the action is

17   dismissed or is otherwise unsuccessful.

18              The Clerk of Court is directed to send a copy of this order to the attention of the

19   Chief of Inmate Services for the Nevada Department of Corrections, P.O. Box 7011,

20   Carson City, Nevada 89702.

21              The Clerk of Court is directed to file Durand’s complaint (ECF No. 1-1).

22              If is further ordered that Durand’s complaint (ECF No. 1-1) is dismissed with

23   prejudice.

24              The Clerk of Court is directed to enter judgment accordingly and to close this case.

25              DATED THIS 3rd Day of September 2021.

26
27
                                                   MIRANDA M. DU
28                                                 CHIEF UNITED STATES DISTRICT JUDGE
                                                      2
